Exhibit 4.29 CELSION CORPORATION Pre-Funded Series FF Warrant To Purchase Common Stock Warrant No.: Number of Shares of Common Stock: Date of Issuance: June [], 2017 (“Issuance Date”) Celsion Corporation, a company organized under the laws of Delaware (the “ Company ”), hereby certifies that, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, [HOLDER] , the registered holder hereof or its permitted assigns (the “ Holder ”), is entitled, subject to the terms set forth below, to purchase from the Company, at the Exercise Price (as defined below) then in effect, at any time or times on or after [ ] (the “ Initial Exercisability Date ”), until this warrant is exercised in full (the “ Expiration Date
